     Case 2:21-cv-01686-GMN-EJY Document 3 Filed 09/15/21 Page 1 of 3




 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                     ***
 4    LEVOI EASTERWOOD,                                          Case No. 2:21-cv-01686-GMN-EJY
 5                    Plaintiff,
                                                                               ORDER
 6            v.
 7    CHARNEA WALKER, D. FAVELA, C.
      ONTIVEROS,
 8
                      Defendants.
 9

10            On September 13, 2021, Plaintiff, an inmate at Clark County Detention Center, filed an
11   application to proceed in forma pauperis together with a Civil Rights Complaint under 42 U.S.C. §
12   1983. ECF Nos. 1, 1-1. Plaintiff has not submitted this Court’s form application to proceed in forma
13   pauperis and the necessary financial attachments. Under 28 U.S.C. § 1915(a)(2) and Local Rule
14   LSR 1-2, an inmate seeking to commence a civil action may apply to proceed in forma pauperis,
15   which allows the inmate to file the civil action without prepaying the full $402 filing fee. To apply
16   for in forma pauperis status, the inmate must submit all three of the following documents to the
17   Court:
18            (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s
19            approved form (i.e. pages 1 through 3 with the individual’s two signatures on page 3);
20            (2) a Financial Certificate properly signed by both Plaintiff and a facility official (i.e. page
21            4 of this Court’s approved form); and,
22            (3) a copy of Plaintiff’s prison or jail trust fund account statement for the previous six-
23            month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff must
24            still submit an inmate account statement for the dates he has been present at the facility.
25            The Court grants Plaintiff a one-time extension to file a fully complete application to
26   proceed in forma pauperis containing all three of the required documents or, in the alternative, pay
27   the $402 filing fee for this action on or before November 15, 2021. Absent unusual circumstances,
28   the Court will not grant any further extensions of time. If Plaintiff is unable to file a fully complete
                                                        1
     Case 2:21-cv-01686-GMN-EJY Document 3 Filed 09/15/21 Page 2 of 3




 1   application to proceed in forma pauperis with all three required documents or pay the $402 filing fee

 2   on or before November 15, 2021, the Court will recommend dismissal of this case without

 3   prejudice allowing Plaintiff to file a new case with the Court when Plaintiff is able to acquire all

 4   three of the documents needed to file a complete in forma pauperis application or pay the $402 filing

 5   fee.

 6          A dismissal without prejudice means Plaintiff does not give up the right to refile the case

 7   with the Court, under a new case number, when Plaintiff has all three documents needed to submit

 8   with the application to proceed in forma pauperis.

 9          The Court will retain Plaintiff’s Civil Rights Complaint (ECF No. 1-1), but the Court will

10   not file the Complaint unless and until Plaintiff timely files a fully complete application to proceed

11   in forma pauperis with all three documents or pays the full $402 filing fee.

12                                                 ORDER

13          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s application to proceed in forma

14   pauperis (ECF No. 1) is DENIED without prejudice. Plaintiff may file a new and fully complete

15   application to proceed in forma pauperis that includes all three documents by November 15, 2021.

16          IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff the approved

17   form application to proceed in forma pauperis by an inmate, as well as the document entitled

18   information and instructions for filing an in forma pauperis application.

19          IT IS FURTHER ORDERED that that on or before November 15, 2021, Plaintiff shall either

20   pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52

21   administrative fee) or file with the Court:

22          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s

23          approved form (i.e. pages 1 through 3 with the individual’s two signatures on page 3);

24          (2) a Financial Certificate properly signed by both Plaintiff and a facility official (i.e. page

25          4 of this Court’s approved form); and,

26          (3) a copy of Plaintiff’s prison or jail trust fund account statement for the previous six-

27          month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff must

28          still submit an inmate account statement for the dates he has been present at the facility.

                                                      2
     Case 2:21-cv-01686-GMN-EJY Document 3 Filed 09/15/21 Page 3 of 3




 1           IT IS FURTHER ORDERED that, if Plaintiff does not file a complete application to proceed

 2   in forma pauperis with all three documents or pay the $402 filing fee for a civil action on or before

 3   November 15, 2021, the Court will recommend dismissal of this action without prejudice for

 4   Plaintiff to refile the case with the Court, under a new case number, when Plaintiff has all three

 5   documents needed to file a complete application to proceed in forma pauperis or pays the full $402

 6   filing fee.

 7           IT IS FURTHER ORDERED that the Clerk of the Court shall retain Plaintiff’s Complaint

 8   (ECF No.1-1) but will not file it at this time.

 9           Dated this 15th day of September, 2021.

10

11
                                                       ELAYNA J. YOUCHAH
12                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                         3
